                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JAMES MCALPHIN,                                                                        PLAINTIFF
ADC #88328

v.                                 Case No. 5:17-cv-00176-KGB/JTR

ARKANSAS DEPARTMENT
OF CORRECTION                                                                        DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

James McAlphin’s claims against defendant are dismissed with prejudice.

       So adjudged this the 29th day of October, 2018.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
